Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered September 9, 2003, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 3, to adjudicate respondent a juvenile delinquent and placed him in the custody of the Clinton County Department of Social Services for a period of 12 months.
Based on his admissions, respondent was adjudicated a juvenile delinquent. At the dispositional hearing, despite the recommendations of all interested parties that he be placed on probation, Family Court determined that respondent’s best interests required placement in the custody of the Clinton County Department of Social Services for a period of 12 months. Respondent appeals.
This appeal is moot as the 12-month placement period expired in August 2004 (see Matter of Joseph YY., 306 AD2d 584, 585 [2003]; Matter of Mark J., 259 AD2d 40, 43 [1999]).
*1117Crew III, J.P., Peters, Spain and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.